ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply received 09 June 2022. 
Claims 8, 14 and 19 were cancelled 09 June 2022. 
Claims 1-5, 7, 9-13, 15-18 and 20 have been examined. 

Examiner’s Statement for Reasons for Allowance
Claims 1-5, 7, 9-13, 15-18 and 20 are allowed. The claim amendments overcome the 101 rejection as the amendments provide a practical application. The invention anonymizes user identity and user medical characteristics of the ontology to allow data of the ontology to be analyzed without identifying user identities pertaining to the data. The mapping of the ontology using secure anonymization techniques to allow the data to be processed in a clinical trial study to determine side effect information from different sets of medications to comply with clinical trial standards provides a practical application. In view of these features in ordered combination with the other claim limitations, the 101 rejection has been withdrawn. A further search was conducted and no new prior art was found. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626

/ROBERT A SOREY/Primary Examiner, Art Unit 3626